          Case 1:20-cr-00330-AJN Document 10 Filed 07/07/20 Page 1 of 4



UNITED STATES DISTRICT COURT                                                                   7/7/2020
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                         ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       An arraignment, initial conference, and bail hearing in this matter is hereby scheduled to

occur as a remote video/teleconference using an internet platform on July 14, 2020 at 1 p.m. In

advance of the conference, Chambers will email counsel with further information on how to

access the video conference.

       To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others may access

the audio of the public proceeding by telephone. Due to the limited capacity of the internet

platform system, only one attorney per party may participate by video. Co-counsel, members of

the press, and the public may access the audio feed of the proceeding by calling a dial-in number,

which the Court will provide in advance of the proceeding by subsequent order.

       Given the high degree of public interest in this case, a video feed of the remote

proceeding will be available for viewing in the Jury Assembly Room located at the Daniel

Patrick Moynihan Courthouse, 500 Pearl Street, New York, NY. Due to social distancing

requirements, seating will be extremely limited; when capacity is reached no additional persons

will be admitted. Per the S.D.N.Y. COVID-19 Courthouse Entry Program, anyone who appears

at any S.D.N.Y. courthouse must complete a questionnaire on the date of the proceeding prior to
          Case 1:20-cr-00330-AJN Document 10 Filed 07/07/20 Page 2 of 4



arriving at the courthouse. All visitors must also have their temperature taken when they arrive

at the courthouse. Please see the instructions, attached. Completing the questionnaire ahead of

time will save time and effort upon entry. Only persons who meet the entry requirements

established by the questionnaire and whose temperatures are below 100.4 degrees will be

allowed to enter the courthouse. Face coverings that cover the nose and mouth must be worn at

all times. Anyone who fails to comply with the COVID-19 protocols that have been adopted by

the Court will be required to leave the courthouse. There are no exceptions.

       As discussed in the Court’s previous order, defense counsel shall, if possible, discuss the

Waiver of Right to be Present at Criminal Proceeding with the Defendant prior to the proceeding.

See Dkt. No. 7. If the Defendant consents, and is able to sign the form (either personally or, in

accordance with Standing Order 20-MC-174 of March 27, 2020, by defense counsel), defense

counsel shall file the executed form at least 24 hours prior to the proceeding. In the event the

Defendant consents, but counsel is unable to obtain or affix the Defendant’s signature on the

form, the Court will conduct an inquiry at the outset of the proceeding to determine whether it is

appropriate for the Court to add the Defendant’s signature to the form.

       Pursuant to 18 U.S.C. § 3771(c)(1), the Government must “make their best efforts to see

that crime victims are notified of, and accorded, the rights” provided to them in that section.

This includes “[t]he right to reasonable, accurate, and timely notice of any public court

proceeding . . . involving the crime or of any release . . . of the accused” and “[t]he right to be

reasonably heard at any public proceeding in the district court involving release.” Id. §

3771(a)(2), (4). The Court will inquire with the Government as to the extent of those efforts. So

that appropriate logistical arrangements can be made, the Government shall inform the Court by
          Case 1:20-cr-00330-AJN Document 10 Filed 07/07/20 Page 3 of 4



email within 24 hours in advance of the proceeding if any alleged victim wishes to be heard on

the question of detention pending trial.

       Finally, the time between the Defendant’s arrest and July 6, 2020 is excluded under the

Speedy Trial Act due to the delay involved in transferring the Defendant from another district.

See 18 U.S.C. § 3161(h)(1)(F). And the Court further excludes time under the Speedy Trial Act

from today through July 14, 2020. Due to the logistical issues involved in conducting a remote

proceeding, the Court finds “that the ends of justice served by [this exclusion] outweigh the best

interest of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The

exclusion is also supported by the need for the parties to discuss a potential protective order,

which will facilitate the timely production of discovery in a manner protective of the rights of

third parties. See Dkt. No. 5.

       SO ORDERED.

 Dated: July 7, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
          Case 1:20-cr-00330-AJN Document 10 Filed 07/07/20 Page 4 of 4



All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
